Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, 13-16, 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 13, 18 recite “A starting material for animal feed”. It is not clear what is meant by “a starting material”. If the amino acid composition is simply an ingredient in producing an animal feed, it can be stated as an ingredient or a component of the animal feed. 
Claim 20 recites a feed prepared according to the ‘method of claim 7’. However, claim 7 is limited to a composition; not a method. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,698724, hereinafter R1) in view of Feugier et al. (US 2016/0143319, hereinafter R2) .  
Claim 1 is limited to a keratin hydrolysate comprising at least 94% by weight of free amino acids relative to the total weight of the amino acids in the hydrolysate. The hydrolysate comprises at least 93% of valine, 90% by weight of isoleucine and 95% leucine in free form. 
Claim 1 - R1 discloses a composition comprising  amino acids and their weight percentages. The composition is produced by acid hydrolysis of chicken feathers. (Examples 2, 3)
Claims 1-4, 7-11, 13-16, 18 - R1 discloses a complete hydrolysis of feathers with little or no amino acid degradation. (Example 4).
R1 uses a 6N solution of hydrochloric acid to hydrolyze feathers (Examples 3, 4).
Claim 4, 7, 11, 16 -RWeight of amino acids per 100 g sample is reported in Table IX. The amino acid component and content of the composition is in the ranges as presently claimed in claim 4. 	
Claim 3 - The cysteine content is less than 2 mol% as presently claimed in claim 3. 
Claim 19 is limited to the addition of cysteine to the amino acid composition. It is noted that in chemic hydrolysis of protein using hydrochloric acid, cysteine is destroyed. 
However, R1 is silent regarding the incorporation of the amino acid composition in animal feed.
The “starting material” as recited in claims 8-11, 13-16 and 18 is interpreted as an ingredient for making an animal feed. 
R2 discloses foodstuff comprising feather hydrolysate for use in improving performance in a dog. (Abstract)
Claim 4 - R2 discloses the profile of feather hydrolysate [0027, Table 1]
The type of food products in which the amino acid composition may be incorporated are disclosed. 0042-0043]
Claims 8-18, 20, R2 discloses the amount of feather hydrolysate in the foodstuff in the range 30-40% (d.w.b) [0049] or 10-50% (d.w.b.) [0065].
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,698724, hereinafter R1) in view of Yu et al. (US 2015/0208694; hereinafter R3)
Claim 5 is a method for preparing a hydrolysate wherein poultry keratin material (feathers) is acid hydrolyzed, desalified, filtered and optionally dried. Dependent claim 6 is limited to the time-temperature conditions for hydrolyzing the keratinous material.
The disclosure of R1 in incorporated by reference as outline above.
R1 clearly discloses a chemical hydrolysis of poultry feathers wherein 6N hydrochloric acid is used at  various temperatures and various time durations. Therefore, acid strength, time and temperature, and the ratio of acid solution to the 
R3 teaches of a method of producing keratin hydrolysate. (Abstract)
R3 discloses a method for filtering a feathers hydrolysate and spray drying the filtrate. [0349].
While R1 discloses a higher temperature and a one step hydrolysis for 1-6 h; carrying out the hydrolysis at lower temperatures for loner times would have been a modification of R’s process; well within one’s ordinary skill in the art; knowing that time and temperature have inverse relations in chemical reactions; i.e. a higher temperature requires a shorter time and vice versa. 
Claim 5 is also limited to a desalifying step. The desalifying step is a known step in protein hydrolysates produced by acid hydrolysis. Since the strong acid solution is neutralized using sodium hydroxide, salt is produced during neutralization which needs to be removed from the hydrolysate. The neutralization step by sodium hydroxide brings about extraction of tyrosine and cysteine. This step is considered a conventional step in producing protein hydrolysate by chemical hydrolysis. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791